UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2101



ROY L. PERRY-BEY,

                                              Plaintiff - Appellant,

          versus


LIEUTENANT J. R. JASINOWSKI, Virginia State
Police; W. RABORGE, Virginia State Police; S.
WALKER, Officer, Portsmouth Police Department;
F. D. DAVIS, Magistrate, Fourth Judicial
District; PATRICIA H. O'BOYLE, Commonwealth
Attorney's Office; KARIN HORWATT, Commonwealth
Attorney's Office; THE HONORABLE PAUL FRAIM,
Mayor, City of Norfolk; HAROLD P. JUREN,
ESQUIRE, Chief Deputy City Attorney,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (CA-04-509-2)


Submitted: February 16, 2006               Decided: February 21, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roy L. Perry-Bey, Appellant Pro Se.     James Christian Stuchell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Alfred William Bates, III, CITY ATTORNEY’S OFFICE, Portsmouth,
Virginia; Jeff Wayne Rosen, PENDER & COWARD, P.C., Virginia Beach,
Virginia; Melvin Wayne Ringer, CITY ATTORNEY’S OFFICE, Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Roy L. Perry-Bey appeals the district court’s judgment

adopting the magistrate judge’s recommendations and dismissing

Perry-Bey’s civil rights complaint.          We have reviewed the report

and recommendation, the district court’s order and the record and

affirm for the reasons cited by the district court.             See Perry-

Bey v. Jasinowski, No. CA-04-509-2 (E.D. Va. filed Sept. 20, 2005;

entered Sept. 21, 2005).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -